Citation Nr: 1106040	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-30 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.  

2.  Entitlement to service connection for gout as secondary to a 
service-connected disability, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Boston, 
Massachusetts Department of Veterans' Affairs (VA) Regional 
Office (RO).

This case was previously remanded by the Board in October 2009 
for further development.  

The issue of service connection for gout as secondary to a 
service-connected disability, to include arthritis, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The weight of the evidence does not demonstrate a diagnosis of 
rheumatoid arthritis.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the May 2006 rating decision, he was 
provided notice of the VCAA in February 2006.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in May 2006, pertaining to the 
downstream disability rating and effective date elements of his 
claim and was furnished a Statement of the Case in August 2006, 
with subsequent re-adjudication in a September 2010 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examinations, including a fee-basis VA examination by QTC Medical 
Services, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran and his representative have maintained that his 
current rheumatoid arthritis disability originated during his 
active service.  

Service treatment reports reflect that the Veteran was initially 
diagnosed in November 1990 with probable gouty arthritis after 
testing revealed a positive ANA and positive RF factor.  
Thereafter, the Veteran was treated in November 1996 for abnormal 
findings suggesting a rheumatologic versus polysystemic disorder.  
Further testing and a rheumatology consultation in March 1997 
revealed a diagnosis of evolving connective tissue disorder.  In 
the March 1997 report of medical history, the Veteran reported 
having a history of swollen or painful joints which was specified 
by the service department examiner as evolving connective tissue 
disorder.  The retirement examination in March 1997 did not 
reveal any abnormalities related to the Veteran's joints upon 
clinical evaluation.  

A May 2001 VA examination reflects that the Veteran was diagnosed 
with a positive rheumatoid factor which the examiner found more 
likely due to rheumatoid arthritis.  

In October 2001, the examiner from the May 2001 VA examination 
provided an opinion with respect to his earlier diagnosis of 
positive rheumatoid factor which was based upon an additional 
review of the claims file.  The examiner noted that the Veteran 
had a positive rheumatoid factor in his blood, however, this test 
was nonspecific for rheumatoid arthritis as the rheumatoid 
arthritis factor was found in five percent of healthy persons and 
found in a number of other conditions including, systemic lupus 
erythematosus, Sjogren's syndrome, chronic liver disease, 
infectious mononucleosis and a host of other illnesses.  The 
examiner also noted that the Veteran did not present with the 
typical X-ray findings of rheumatoid arthritis, explaining that 
typical X-ray findings were bilateral symmetric polyarthritis 
involving the small joints and large joints in both upper and 
lower extremities.  In this case the examiner found that juxta-
articular bone demineralization and erosion of the affected 
joints was also not present and noted the Veteran's X-rays 
indicated osteoarthritis but was not rheumatoid arthritis.  
Therefore, the examiner explained that it was less likely that 
the Veteran had rheumatoid arthritis, either of the right 
shoulder or spine.  

A June 2001 VA outpatient treatment report noted that testing in 
May 2001 revealed the Veteran had normal uric acid, a rheumatoid 
factor of 90.0, R-0-20, and a positive ANA.  Also, in another 
June 2001 VA outpatient treatment report, the Veteran was 
diagnosed with arthritis, with a positive RH and ANA and was 
referred for a rheumatology consultation.  A September 2001 
rheumatology consultation revealed that the Veteran appeared to 
have isolated arthritis of the knee secondary to removal of the 
meniscus and there were no signs or symptoms of systemic lupus.  
Further testing in September 2001, pursuant to the rheumatology 
consultation, revealed a negative ANA screen.  Subsequent VA 
outpatient treatment reports through June 2002 reveal no 
additional findings or diagnoses related to rheumatoid arthritis.  

A March 2010 VA examination noted that, during the Veteran's 
active service, a diagnosis of rheumatoid arthritis was made, 
however, it is unclear whether this was noted by the VA examiner 
based upon a review of the claims file or whether the Veteran had 
made this statement.  It appears however, that the VA examiner 
noted that, subsequent to this diagnosis of rheumatoid arthritis 
in service, looking at the service records, a request for an 
evaluation was made in which the Veteran's left knee was 
diagnosed with early degenerative joint disease.  The Veteran was 
diagnosed with degenerative joint disease of the left shoulder 
and left knee.  The examiner found that the condition/disability 
was less likely as not caused by or a result of arthritis of the 
joints, including the left shoulder and left knee.  He explained 
that the claims file did not reflect a diagnosis of rheumatoid 
arthritis and physical findings pertinent to the left shoulder 
and knee at this time were compatible with degenerative 
arthritis.  The examiner found that the positive findings of a 
rheumatoid factor and positive and negative ANA reports were 
helpful in making a diagnosis of arthritic disease, however, they 
were but one factor in the diagnostic procedure.  He also found 
that there was no evidence of active inflammatory disease at this 
time.  

After a careful and considered review of the evidence, the Board 
finds, as will be discussed in detail below, that the 
preponderance of the evidence is against a diagnosis of 
rheumatoid arthritis.

The Board notes that while the May 2001 VA examination indicates 
a diagnosis of positive rheumatoid factor which the examiner 
found more likely due to rheumatoid arthritis, the same VA 
examiner in October 2001 found, based on a thorough review of the 
claims file, that it was less likely that the Veteran had 
rheumatoid arthritis, either of the right shoulder or spine.  In 
this regard, the VA examiner explained that while the Veteran had 
a positive rheumatoid factor in his blood, this test was 
nonspecific for rheumatoid arthritis as rheumatoid arthritis 
factor was found in five percent of healthy persons and a number 
of other conditions, and that the Veteran's did not present with 
the typical X-ray findings of rheumatoid arthritis.  The Board 
finds that this VA examiner, in re-reviewing the claims file in 
October 2001, was well within his right to amend his May 2001 
conclusions based upon a more thorough review of the claims file, 
including all the relevant diagnostic testing.  

Consistent with the VA examiners ultimate conclusion in October 
2001, VA outpatient treatment reports reflect that, while a 
positive rheumatoid factor and ANA screen were initially noted in 
June 2001, a subsequent rheumatology consultation in September 
2001 revealed a negative ANA screen and subsequent VA medical 
records were absent of any further findings indicating positive 
factors for rheumatoid arthritis or a diagnoses of rheumatoid 
arthritis.  Therefore the VA outpatient treatment reports 
indicating initial findings of a positive rheumatoid factor and 
ANA screen in June 2001, were not confirmed by the September 2001 
rheumatology evaluation for which the Veteran was referred, 
revealing negative ANA screen.  

Moreover, the March 2010 VA examination revealed the Veteran had 
diagnoses of degenerative joint disease of the left shoulder and 
left knee with no findings of rheumatoid arthritis and the March 
2010 VA examiner explained that the positive findings of a 
rheumatoid factor and positive and negative ANA reports were 
helpful in making a diagnosis of arthritic disease but were only 
one factor in the diagnostic procedure and was no evidence of 
active inflammatory disease.  

The Board finds the May 2001 VA examination, October 2001 VA 
addendum and March 2010 VA examination and opinion were adequate 
as they were all based upon a review of the claims file and, the 
October 2001 and March 2010 VA examiners included an appropriate 
rationale.  While the May 2001 VA examiner amended his opinion in 
October 2001 upon further review of evidence of record, the Board 
finds, as noted above, that he was well within his right to do so 
and thus, his October 2001 opinion is adequate as it was based 
upon a second thorough review of the evidence of record, 
including diagnostic testing, and included an appropriate 
rationale.  Although the March 2010 VA examiner's opinion was 
initially unclear as it stated the condition/disability was less 
likely as not caused by or a result of arthritis of the joints, 
including the left shoulder and left knee, he provided an 
adequate and extensive rationale regarding his conclusion that 
the Veteran did not have a current diagnosis of rheumatoid 
arthritis.  Of significance, the VA examiner explained that 
physical findings pertinent to the left shoulder and knee at this 
time were compatible with degenerative arthritis, the positive 
findings of a rheumatoid factor and positive and negative ANA 
reports were helpful in making a diagnosis of arthritic disease, 
however, they were but one factor in the diagnostic procedure, 
and there was no evidence of active inflammatory disease at this 
time.  

While the Board finds the May 2001 VA examination was adequate as 
it was based upon a review of the claims file, however, the 
diagnosis indicating a positive rheumatoid factor which the VA 
examiner found more likely due to rheumatoid arthritis, was not 
an adequate opinion as no appropriate rationale was provided and 
this same VA examiner concluded in October 2001, upon further 
review of the record, that it was less likely that the Veteran 
had rheumatoid arthritis.  As noted above, the Board finds the 
October 2001 opinion is adequate.  

As the October 2001 VA examiner's opinion and the March 2010 VA 
examination are found to be adequate, the Board also finds the 
conclusions set forth by each VA examiner are competent and 
credible as they are consistent with the medical evidence of 
record.  In addition, the Board finds that additional testing by 
the VA medical center rheumatology department in September 2001 
revealing a negative ANA screen is competent as they specialize 
in rheumatology and credible as this finding is consistent with 
the medical evidence of record which does not indicate any 
confirmation of a diagnosis of rheumatoid arthritis.  Therefore, 
the Board affords significant probative weight to the October 
2001 VA examiner's opinion and March 2010 VA examiner's findings 
and conclusions as well as the September 2001 rheumatology 
consulation findings.  

The Board also notes the statements made by the Veteran's 
representative in the January 2011 informal hearing presentation 
that the VA examination was inadequate because it contained 
inconsistent statements, such as the notation that the Veteran 
was diagnosed in service with rheumatoid arthritis and the VA 
examiner had found the Veteran did not have a diagnosis of 
rheumatoid arthritis in the claims file.  The Board finds, 
however, that these statements are not inconsistent as the VA 
examination initially notes that rheumatoid arthritis was 
diagnosed in service, however, the VA examiner then noted that, 
upon looking at the service records, a request for an evaluation 
was made in which the Veteran's left knee was diagnosed with 
early degenerative joint disease.  In addition, the Board finds 
the VA examiner's statement that the claims file did not reflect 
a diagnosis of rheumatoid arthritis is consistent with the 
evidence of record which reflects that, although indicated by 
testing and noted as a provisional or possible diagnosis, 
rheumatoid arthritis was never a finally diagnosed condition at 
any time in service or thereafter.  As such the Board finds the 
March 2010 VA examiner's statements were consistent with the 
evidence of record and thus, as noted above, this examination is 
adequate for VA purposes, the March 2010 VA examiner was found 
competent and credible, and the Board has afforded his conclusion 
significant probative weight in this case.  

Congress specifically limits entitlement for a service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for rheumatoid arthritis is denied.  





REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection gout, as secondary to a service-connected 
disability, to include arthritis.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2010); 38 C.F.R. § 3.159 (2010).  Regrettably, this case 
must be remanded again for a VA examination.  

The Board observes that the Veteran is currently service 
connected for disabilities including:  renal insufficiency with 
hypertension; degenerative joint disease of the right knee with 
patellofemoral syndrome; bulging disc disease of the cervical 
spine; low back strain, degenerative joint disease; anosmia; 
right arm condition; left arm condition; left bunion; 
hemorrhoids; and laceration scar, right palm major.  

During a March 2006 fee-basis VA examination by QTC Medical 
Services for hypertension and renal sufficiency, the Veteran 
reported that in January of that year, after having gout and 
gastroenteritis, he developed acute renal insufficiency from 
dehydration and was hospitalized for five days.  

In considering the Veteran is service connected for several 
disabilities, including degenerative joint disease, and his 
report of having gout in January 2006 during the March 2006 fee-
basis VA examination by QTC Medical Services, the Board finds 
that a VA examination is necessary to determine whether the 
Veteran has a current gout disability which was caused or 
aggravated by his service-connected disabilities, to include 
arthritis.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for 
a VA  examination by an appropriate 
specialist to determine the current nature 
and etiology of his current gout disability, 
if found.  The claims folder and a copy of 
this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination.  The examination report is 
to contain a notation that the examiner 
reviewed the claims file, to include the 
Veteran's report of having gout in January 
2006 during the March 2006 fee-basis VA 
examination by QTC Medical Services.  

The examination is to include a review of the 
Veteran's history and current complaints, as 
well a comprehensive evaluation.  All tests 
deemed necessary should be conducted, 
including any relevant laboratory testing for 
signs of gout.  

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current diagnosis 
of gout?  If so, please specify the diagnosis 
and identify the joints involved.  

b.  If the examiner finds that the Veteran 
has a current gout disability, is it at least 
as likely as not (50 percent or greater 
probability) that such condition is related 
to, caused by, or aggravated by a service-
connected disability, to include arthritis?  

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claim 
for service connection should be adjudicated.  
If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


